 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 45 
In the House of Representatives, U. S.,

March 4, 2009
 
RESOLUTION 
Raising awareness and promoting education on the criminal justice system by establishing March as National Criminal Justice Month. 
 
 
Whereas there are approximately three million Americans employed within the justice system; 
Whereas approximately seven million adults are on probation, parole, or are incarcerated; 
Whereas millions of Americans have been victims of crime and, consequently, lost income, incurred medical expenses, and suffered emotionally; 
Whereas the cost of crime to individuals, communities, businesses, and the various levels of government exceeds the billions of dollars spent each year in administering the criminal justice system; 
Whereas, in 2006, fifty percent of Americans admitted they fear that their home would be burglarized when they are not home; thirty-four percent of American women feared that they would be sexually assaulted; and forty-four percent of Americans feared they would be a victim of a terrorist attack; 
Whereas approximately thirty-five percent of Americans have very little or no confidence in the criminal justice system and the negative effects of crime in regard to confidence in governmental agencies and overall social stability are immeasurable; 
Whereas crime rates have dropped since the early 1990s, but most Americans believe that the rate of crime is increasing; 
Whereas Federal, State, and local governments increased their spending for police protection, corrections, judicial, and legal activities in fiscal year 2005 by 5.5 percent or $204 billion; and 
Whereas there is a need to educate Americans and to promote awareness within American society as to the causes and consequences of crime, as well as the strategies and developments for preventing and responding to crime: Now, therefore, be it  
 
That— 
(1)it is the sense of the House of Representatives that— 
(A)National Criminal Justice Month provides an opportunity to educate Americans on the criminal justice system; and 
(B)Americans should be aware of the causes and consequences of crime, how to prevent crime, and how to respond to crime; and 
(2)the House of Representatives urges policymakers, criminal justice officials, educators, victim service providers, nonprofits, community leaders, and others to promote awareness of how to prevent and respond to crime through National Criminal Justice Month. 
 
Lorraine C. Miller,Clerk.
